DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP19167020.7, filed on 4/03/19.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/26/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because it recites “a computer program comprising program code that may be executed by at least one processor”.
Suggest to amend to “A non-transitory computer program comprising program code”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the phrase "may be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 10, 12-13 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Grodzki (US 20160091591, provided by applicant, hereinafter Grodzki).

Regarding to claim 1, Grodzki discloses a method of performing magnetic resonance imaging (MRI) (abstract and paragraph 0002), the method comprising: 
applying an MRI fingerprinting protocol to acquire MRI signals defining one or more MRI images (abstract and paragraph 0015); 
acquiring a time series of non-MRI images of a body part of a patient while applying the MRI fingerprinting protocol (paragraphs 0025, 0054, 0061 discloses a camera (movement detector) for acquiring movement data which takes place continuously); and 
determining a motion of the patient based on object shifts in the time series of non-MRI images (paragraph 0055 discloses to determine the movement).

Regarding to claim 2, Grodzki discloses the method of claim 1, further comprising: performing a re-configuration of one or more acquisition parameters of the MRI fingerprinting protocol based on the motion of the patient, while applying the MRI fingerprinting protocol (paragraph 0062 discloses different parameters can be specified for different voxels in the acquired image data with the rotation matrix, in order to compensate the movement of the corresponding sub-regions of the patient).

Regarding to claim 3, Grodzki discloses the method of claim 2, wherein the re-configuration of the one or more acquisition parameters counteracts the motion of the patient (paragraph 0062).

Regarding to claim 10, Grodzki discloses the method of claim 1, wherein the time series of non-MRI images comprises optical images acquired using an in-bore camera of an MRI device configured to apply the MRI fingerprinting protocol (paragraphs 0025, 0054, 0061 discloses a camera (movement detector).

Regarding to claim 12, Grodzki discloses a magnetic resonance imaging (MRI) device (fig. 1) configured to: 
apply an MRI fingerprinting protocol to acquire MRI signals defining one or more MRI images (abstract and paragraph 0015); 
acquire a time series of non-MRI images of a body part of a patient while applying the MRI fingerprinting protocol (paragraphs 0025, 0054, 0061 discloses a camera (movement detector) for acquiring movement data which takes place continuously); and 
determine a motion of the patient based on object shifts in the time series of non-MRI images (paragraph 0055 discloses to determine the movement).

Regarding to claim 13, Grodzki discloses a computer program comprising program code that may be executed by at least one processor (claim 12), wherein executing the program code causes the at least one processor to: 
apply a magnetic resonance imaging (MRI) fingerprinting protocol to acquire MRI signals defining one or more MRI images (abstract and paragraph 0015); 
acquire a time series of non-MRI images of a body part of a patient while applying the MRI fingerprinting protocol (paragraphs 0025, 0054, 0061 discloses a camera (movement detector) for acquiring movement data which takes place continuously); and 
determine a motion of the patient based on object shifts in the time series of non-MRI images (paragraph 0055 discloses to determine the movement).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grodzki as applied to claims 3 and 2 respectively above, and further in view of Ertel et al. (US 20180014805 hereinafter Ertel).


Regarding to claims 4 and 5, Grodzki discloses the method of claims 3 and 2 respectively, except wherein the one or more acquisition parameters are selected from a group consisting of: pulse timing of excitation pulses of the MRI fingerprinting protocol, excitation slice width of the MRI fingerprinting protocol, and excitation slice orientation of the MRI fingerprinting protocol.
Ertel discloses to compensate a movement by adjusting acquisition parameters used during the acquisition of the data points and a movement in the direction of the slice selection gradient may be compensated by adjusting the shape of the excitation pulse (e.g., by shifting a center frequency and/or by adjusting the strength of a slice selection gradient).
Therefore, at the time before the effective filing date it would be obvious to a POSITA to incorporate Ertel into Grodzki in order to reduce imaging artefacts, and improve the image quality (paragraph 009).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grodzki as applied to claim 1 above, and further in view of FEIWEIER et al. (US 20150253409, hereinafter FEIWEIER).

Regarding to claim 8, Grodzki discloses the method of claim 1, except further comprising: aborting acquiring of the MRI signals defining a given slice of multiple slices of the one or more MRI images when the motion exceeds a threshold; and re-acquiring the MRI signals that define the given slice or acquiring the MRI signals that define a further slice of the multiple slices different from the given slice.
FEIWEIER discloses a motion detection system detects object motion in a medical imaging system wherein if the threshold is exceeded or if the processed motion detection data do not fall within the tolerance interval, then a) the acquisition of diagnostic data is temporarily interrupted …  the acquisition of diagnostic data might be automatically restarted from the point where it stopped (paragraph 0054-55).
Therefore, at the time before the effective filing date it would be obvious to a POSITA to incorporate FEIWEIER into Grodzki in order to improve the diagnostic images (retrospective correction).

Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grodzki as applied to claim 1 above, and further in view of KRUEGER et al. (US 20210244283 hereinafter KRUEGER).

Regarding to claim 9, Grodzki discloses the method of claim 1, except further comprising: labelling one or more regions in the one or more MRI images that comprise motion artifacts associated with the motion of the patient.
Paragraph 0097 of KRUEGER discloses to label one or more regions associated with the motion of the patient.
Therefore, at the time before the effective filing date it would be obvious to a POSITA to incorporate KRUEGER into Grodzki in order to decide which portions of magnetic resonance imaging to discard and which to use during image reconstruction.


Regarding to claim 11, Grodzki discloses the method of claim 1, except wherein the motion comprises through-plane motion.
Paragraph 0089 of KRUEGER discloses motion comprises through-plane motion.
Therefore, at the time before the effective filing date it would be obvious to a POSITA to incorporate KRUEGER into Grodzki in order to decide which portions of magnetic resonance imaging to discard and which to use during image reconstruction.

Allowable Subject Matter
Claims 6-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  


Regarding to claim 6, the prior art of record, alone or in combination, do not fairly teach or suggest  discloses “monitoring a time lag between the determining of the motion of the patient and a re-configuration of one or more acquisition parameters of the MR fingerprinting protocol based on the motion of the patient; performing a comparison between the time lag and a speed of the motion; and selectively re-acquiring at least some of the MRI signals depending on the comparison between the time lag and the speed of the motion” including all of the limitations of the base claim and any intervening claims.

Regarding to claim 7, the prior art of record, alone or in combination, do not fairly teach or suggest  discloses “monitoring a time lag between the determining of the motion of the patient and a re-configuration of one or more acquisition parameters of the MR fingerprinting protocol based on the motion of the patient; performing a comparison between the time lag and a repetition rate of pulses or echoes of the MRI fingerprinting protocol; and selectively re-acquiring at least some of the MRI signals depending on the comparison between the time lag and the repetition rate of pulses or echoes of the MRI fingerprinting protocol” including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818. The examiner can normally be reached M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON T LE/           Primary Examiner, Art Unit 2863